The Surrogate’s Court did not err in admitting evidence of certain events which occurred after the execution of the purported will. This evidence was relevant in determining whether the petitioner had exerted undue influence upon the testator and had a bearing upon the testator’s testamentary capacity at the time of the execution of the purported will (see, Matter of Putnam, 257 NY 140; Matter of McCarthy, 269 App Div 145, affd 296 NY 987; Matter of Norminton, 261 App Div 1105). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.